        Case 2:20-cv-05874-JDW Document 31 Filed 03/16/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DONALD GREENSPAN, as                         Case No. 2:20-cv-05874-JDW
Administrator of the ESTATE OF RUTH J.
GREENSPAN, deceased,

             Plaintiff,

       v.

PLATINUM HEALTHCARE GROUP,
LLC, et al.
            Defendants.


                                      ORDER

      AND NOW, this 16th day of March, 2021, upon consideration of the Court’s

Order dated February 23, 2021 (ECF No. 17) and Defendant Platinum Health At

Westgate’s Memorandum of Law in Support of Affirmative Defenses (ECF No. 20), and

for the reasons stated in the accompanying Memorandum, it is ORDERED as follows:

      1.    Pursuant to Fed. R. Civ. P. 11(c)(1) and 11(c)(3), the Court concludes that

SANCTIONS are warranted;

      2.    Pursuant to Fed. R. Civ. P. 11(c)(4), all affirmative defenses in the Answer

of Defendants Platinum Health at Westgate, LLC, Vintage Healthcare PA LLC, Platinum

PA Holdings LLC, 2050 Old West Chester Pike, LLC, and Jacob Karmel (ECF No. 14)

are STRICKEN WITHOUT PREJUDICE; and

      3.    If Defendants Platinum Health at Westgate, LLC, Vintage Healthcare PA

LLC, Platinum PA Holdings LLC, 2050 Old West Chester Pike, LLC, and Jacob Karmel

intend to file an amended Answer to assert affirmative defenses, they must file an
        Case 2:20-cv-05874-JDW Document 31 Filed 03/16/21 Page 2 of 2




appropriate Motion and limit the affirmative defenses to defenses for which they have

a then-existing good faith factual basis.

                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J.




                                            2
